          Case 1:19-cv-08913-ALC Document 66 Filed 04/30/20 Page 1 of 24



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 -------------------------------------------------------X
                                                            Master File No. No. 1:19-cv-08913-ALC
 In re Sundial Growers Inc. Securities Litigation
                                                            CLASS ACTION

                                                            THIS DOCUMENT PERTAINS TO:
                                                            ALL ACTIONS

                                                            JURY TRIAL DEMANDED
 -------------------------------------------------------X

                     SECOND AMENDED CONSOLIDATED COMPLAINT

         Co-Lead Plaintiffs 0998735 BC LTD and David Draiman (“Plaintiffs”), individually

 and on behalf of all others similarly situated, by Plaintiffs’ undersigned attorneys, for Plaintiffs’

 Second Amended Consolidated Complaint against Defendants, allege the following based upon

 personal knowledge as to Plaintiffs and Plaintiffs’ own acts, and upon information and belief

 as to all other matters, based upon, inter alia, the investigation conducted by and through

 Plaintiffs’ attorneys that included, among other things, a review of U.S. Securities and

 Exchange Commission (“SEC”) filings, wire and press releases published by and regarding

 Sundial Growers Inc. (“Sundial”), analysts’ reports and advisories about Sundial, interviews

 with former employees of Sundial, and information readily obtainable on the Internet. Plaintiffs

 believe that substantial evidentiary support will exist for the allegations of strict liability and

 negligence set forth herein after a reasonable opportunity for discovery.

                                        NATURE OF THE ACTION

        1.        This is a federal securities class action on behalf of a class (“Class”) consisting of

all persons other than defendants who purchased or otherwise acquired Sundial common stock

pursuant and/or traceable to Sundial’s Registration Statement and Prospectus (collectively


                                                        1
         Case 1:19-cv-08913-ALC Document 66 Filed 04/30/20 Page 2 of 24



“Offering Documents”) issued in connection with Sundial’s initial public offering on August

1, 2019 (“IPO”), seeking to recover compensable damages caused by Defendants’ violations of the

Securities Act of 1933 (“Securities Act”). Each of the Individual Defendants (defined below)

signed the Registration Statement that Defendants used to sell Sundial stock to investors in the

IPO.

       2.       The Offering Documents contained untrue statements of a material facts and/or

omitted to state material facts that Defendants were duty-bound to disclose to make the statements

therein not misleading. First, the Offering Documents omitted material and persistent quality

control problems that had resulted in material returns in advance of the IPO. Second, the Offering

Documents provided revenue estimates that included material, improperly accelerated revenue. As

such, Sundial’s “estimated” revenue for the third quarter of 2019 was not between $19.0 million

and $21.0 million gross and between $18.0 million and $20.0 million net.

       3.       Based in material part on its ability to grow revenue from producing and selling

cannabis in Canada, Defendants raised $134.4 million in Sundial’s August 1, 2019 IPO.

Defendants filed with the SEC and disseminated to investors the final versions of the Offering

Documents one month after the June 30, 2019 close of Sundial’s second quarter. In the Offering

Documents, however, Defendants omitted that prior to the IPO, quality control issues at its flagship

growing facility had contaminated material amounts of product that Sundial had sold with

moisture, mold, fungus, and detritus such as plastic matter. Before the IPO, at least one large

customer complained about these quality control failures, expressing their intent to return a

material amount of product. Both these material returns in Sundial’s second quarter of 2019 (which

was its first quarter of material operations) and risk disclosures concerning quality control in the

Offering Documents rendered Defendants duty-bound to disclose both the quality control



                                                 2
         Case 1:19-cv-08913-ALC Document 66 Filed 04/30/20 Page 3 of 24



problems and the likelihood of material returns in the future. Defendants’ omission from the

Offering Documents of the quality control issues and the resulting material returns, therefore,

rendered the Offering Documents materially false and misleading.

       4.       Sundial began cultivating cannabis in 2012 and selling it in 2018 after the

Canadian government legalized recreational cannabis use. Sundial sells most of the cannabis it

cultivates to other licensed cannabis producers. After receiving a cultivation license from Health

Canada, on October 9, 2018, Sundial opened its flagship facility in Olds, Alberta (“Olds Facility”).

       5.       Upon opening, the Olds Facility experienced material quality control problems. In

late 2018 and through 2019, former Sundial employees described moisture, mold, and fungus in

the Olds Facility. The basement nursery frequently flooded, sometimes with sewage.

       6.       During the summer of 2019 prior to Sundial’s IPO, the quality control problems

at the Olds Facility materially impacted at least 10% of the cannabis Sundial sold. During the

second quarter of 2019, ending June 30, 2019, Zenabis Global Inc. (“Zenabis”), another Canadian

cannabis company, returned or rejected a total of 554 kilograms of Sundial product that contained

visible mold, parts of rubber gloves, and other non-cannabis material. The Zenabis return

comprised 10% of Sundial’s total second-quarter cannabis sales. Sundial executives, however,

asked Zenabis to defer returning the adulterated cannabis until the third quarter, after the IPO, so

that it would not impact the second quarter 2019 “estimates” included in Sundial’s forthcoming

Registration Statement and Prospectus.

       7.       In addition to the quality control issues, the Offering Documents also misled

investors by including materially inaccurate financial results that prematurely recognized revenue.

In violation of applicable accounting principles and its own revenue recognition policy requiring

shipment in advance of revenue recognition, Sundial invoiced product sales during the second



                                                 3
         Case 1:19-cv-08913-ALC Document 66 Filed 04/30/20 Page 4 of 24



quarter of 2019, recognizing revenue in that quarter, despite not having shipped material amounts

of product until subsequent quarters. That manipulation enabled Sundial to accelerate C$3 million

to C$4 million of revenue into the second quarter of 2019, a material portion of the gross revenue

($19.0 million to $21.0 million) and net revenue ($18.0 million to $20.0 million) that it

“estimated” for the quarter.

       8.       On July 31, 2019, Sundial announced that it would offer 11,000,000 common

shares at $13.00 per share. On August 1, 2019, Sundial filed with the SEC the Offering Documents.

On the same day, Sundial’s shares were listed for trading on Nasdaq in U.S. dollars under the

ticker symbol “SNDL.” In total, Sundial raised gross proceeds of approximately $134.4 million,

excluding $8.58 million in commissions paid to the Underwriter Defendants.

       9.       Defendants’ misrepresentations in and omissions from the Offering Documents

violated Sections 11, 12(a)(2), and 15 of the Securities Act. These violations caused Plaintiffs and

the members of the Class to suffer damages.

                                  JURISDICTION AND VENUE

       10.      The claims asserted herein arise under and pursuant to Sections 11, 12(a)(2) and

15 of the Securities Act (15 U.S.C. §§ 77k, 77l and 77o).

       11.      This Court has jurisdiction over the subject matter of this action pursuant to 28

U.S.C. § 1331, Section 22 of the Securities Act (15 U.S.C. § 77v).

       12.      Venue is proper in this Judicial District pursuant to 15 U.S.C. § 77v. Sundial

securities are traded on Nasdaq, located within this Judicial District.

       13.      In connection with the acts, conduct and other wrongs alleged herein, Defendants

either directly or indirectly used the means and instrumentalities of interstate commerce, including

but not limited to the United States mails, interstate telephone communications and the facilities of



                                                  4
           Case 1:19-cv-08913-ALC Document 66 Filed 04/30/20 Page 5 of 24



the national securities exchange.

                                           PARTIES

       14.      Plaintiffs purchased or otherwise acquired Sundial stock pursuant and/or traceable

to the Registration Statement and Prospectus issued in connection with Sundial’s IPO on August

1, 2019.

       15.      Defendant Sundial is incorporated in the Province of Alberta, Canada and

maintains its principal executive offices at #200, 919 – 11 Avenue SW, Calgary, AB T2R 1P3,

Canada. Sundial purports to produce and market craft pioneering cannabis brands to “Heal, Help

and Play.” In addition to its facilities in Canada, Sundial acquired Bridge Farm Nurseries Limited,

in the United Kingdom, in July 2019. Sundial’s common shares are listed for trading on the Nasdaq

exchange under the ticker symbol “SNDL”.

       16.      Defendant Torsten Kuenzlen (“Kuenzlen”) was at the time of the IPO a member

of Sundial’s Board of Directors and its Chief Executive Officer (“CEO”). At the time of the IPO,

Kuenzlen owned approximately 3.7 million Sundial shares, or 4.94% of Sundial’s common stock.

       17.      Defendant James Keough (“Keough”) is, and was at the time of the IPO, Sundial’s

Chief Financial Officer (“CFO”).

       18.      Defendant Edward Hellard (“Hellard”) was at the time of the IPO Sundial’s

Executive Chairman of Sundial’s Board of Directors and its largest shareholders. At the time of

the IPO, Hellard owned approximately 24.5 million Sundial shares, or 32.3% of its common stock.

       19.      Defendant Greg Mills (“Mills”) was at the time of the IPO the Non-Executive

Chairman of Sundial’s Board of Directors. He is now the Chair of the Board of Directors.

       20.      Defendant Gregory Turnbull (“Turnbull”) is, and was at the time of the IPO, a

member of Sundial’s Board of Directors.



                                                5
           Case 1:19-cv-08913-ALC Document 66 Filed 04/30/20 Page 6 of 24



          21.   Defendant Lee Tamkee (“Tamkee”) was at the time of the IPO a member of

Sundial’s Board of Directors.

          22.   Defendant Elizabeth Cannon (“Cannon”) is, and was at the time of the IPO, a

member of Sundial’s Board of Directors.

          23.   Defendants Kuenzlen, Keough, Hellard, Mills, Turnbull, Tamkee, and Cannon

each signed the Registration Statement used to conduct the IPO and are referred to herein as the

“Individual Defendants.”

          24.   The Individual Defendants possessed the power and authority to control the

contents of Sundial’s SEC filings, press releases, and other market communications. The

Individual Defendants were provided with copies of Sundial’s SEC filings alleged herein to be

misleading prior to or shortly after their issuance and had the ability and opportunity to prevent

their issuance or to cause them to be corrected. Because of their positions with Sundial, and their

access to material information available to them but not to the public, the Individual Defendants

knew or should have known that the adverse facts specified herein had not been disclosed to the

public.

          25.   Item 303 of SEC Regulation S-K, 17 C.F.R. §229.303(a)(3)(ii) (“Item 303”),

required the Offering Documents to “[d]escribe any known trends or uncertainties that have had

or that the registrant reasonably expects will have a material favorable or unfavorable impact on

the sales or revenues or income from continuing operations.” Item 303 also required the Offering

Documents to disclose events that the registrant knew would “cause material change in the

relationship between costs and revenues.”

          26.   The failure to disclose the facts the Offering Documents omitted, as alleged further

below, violated Item 303 because Defendants were aware of them and these adverse, undisclosed



                                                 6
          Case 1:19-cv-08913-ALC Document 66 Filed 04/30/20 Page 7 of 24



facts would, and ultimately did, have an unfavorable impact on Sundial’s sales, revenues, and

income from continuing operations. Moreover, Item 303 required disclosure because these

material, adverse facts were known events or uncertainties that, at the time of Sundial’s IPO, had

caused or were reasonably likely to cause Sundial’s disclosed financial information not to be

indicative of its future operation results, and likely materially and adversely to affect Sundial’s

future results and prospects.

       27.      Defendant Cowen and Company, LLC (“Cowen”) is an investment banking firm

that acted as an underwriter of Sundial’s IPO, helping to draft and disseminate the Offering

Documents. Cowen’s principal place of business is located at 599 Lexington Avenue, New York,

NY 10022. Cowen’s registered agent for service of process in New York is Cogency Global Inc.,

10 East 40th Street, 10th Floor, New York, NY 10016. Cowen or its affiliates make a market in

the common stock of Sundial, and as of September 3, 2019, Cowen or its affiliates beneficially

own 1% or more of the common stock of Sundial.

       28.      Defendant BMO Nesbitt Burns Inc. (“BMO”) is an investment banking firm that

acted as an underwriter of Sundial’s IPO, helping to draft and disseminate the Offering Documents.

BMO’s principal place of business is located at 100 King Street West, Toronto, Ontario M5X 1H3,

Canada.

       29.      Defendant RBC Dominion Securities Inc. (“RBC”) is an investment banking firm

that acted as an underwriter of Sundial’s IPO, helping to draft and disseminate the Offering

Documents. RBC’s principal place of business is located at 200 Bay Street, Suite 400, South

Tower, Toronto, Ontario M5J 2W7, Canada.

       30.      Defendant Barclays Capital Canada Inc. (“Barclays”) is an investment banking

firm that acted as an underwriter of Sundial’s IPO, helping to draft and disseminate the Offering


                                                7
          Case 1:19-cv-08913-ALC Document 66 Filed 04/30/20 Page 8 of 24



Documents. Barclays’ principal place of business is located at 333 Bay Street, Toronto, ON M5H

2R2, Canada.

       31.      Defendant CIBC World Markets Inc. (“CIBC”) is an investment banking firm that

acted as an underwriter of Sundial’s IPO, helping to draft and disseminate the Offering Documents.

CIBC’s principal place of business is 161 Bay Street, Brookfield Place, Toronto, Ontario M5J 2S8,

Canada.

       32.      Defendant Scotia Capital Inc. (“Scotia”) is an investment banking firm that acted

as an underwriter of Sundial’s IPO, helping to draft and disseminate the Offering Documents.

Scotia’s principal place of business is 40 King Street West Scotia Plaza 68th Floor Toronto, ON

M5W 2X6, Canada.

       33.      Cowen, BMO and RBC were joint book-running managers or lead underwriters

for the IPO. Barclays and CIBC were bookrunners and Scotia was a co-manager for the IPO.

       34.      Defendants Cowen, BMO, RBC, Barclays, CIBC, and Scotia are referred to herein

as the “Underwriter Defendants.” The Underwriter Defendants’ failure to conduct adequate due

diligence investigations was a substantial factor in the dissemination of the false and misleading

Offering Documents.

       35.      Representatives of the Underwriter Defendants also assisted Sundial and the

Individual Defendants in planning the IPO, purporting to conduct an adequate and reasonable due

diligence investigation into the business, operations, products, and plans of Sundial. During the

course of their investigations, the Underwriter Defendants had continual access to confidential

corporate information concerning Sundial’s business, financial condition, products, plans, and

prospects.




                                                8
         Case 1:19-cv-08913-ALC Document 66 Filed 04/30/20 Page 9 of 24



       36.      In addition to having access to internal Sundial documents, the Underwriter

Defendants and/ or their agents, including their counsel, had access to Sundial’s lawyers,

management, directors, and top executives. As a result of those constant contacts and

communications between the Underwriter Defendants’ representatives and Sundial’s management

and top executives, at a minimum, the Underwriter Defendants should have known of Sundial’s

undisclosed existing problems and plans and the material falsity of the Offering Documents.

       37.      The Underwriter Defendants caused the Offering Documents to be filed with the

SEC and to be declared effective in connection with the offers and sales of Sundial’s shares

pursuant and/or traceable to the IPO and relevant IPO materials, including to Plaintiffs and the

Class. Pursuant to the Securities Act, the Underwriter Defendants are liable for the false and

misleading statements in the Offering Documents.

       38.      Sundial, the Individual Defendants and the Underwriter Defendants are referred

to herein collectively as the “Defendants.”

                                 SUBSTANTIVE ALLEGATIONS

Background
       39.      Sundial describes its mission as crafting cannabis brands to “Heal, Help and Play.”

Since 2018, when Canada legalized adult-use cannabis, Sundial has produced and marketed what

it describes as premium cannabis.

       40.      Stanley Swiatek (“Swiatek”) founded Sundial in 2006 as a small greenhouse

operator in Rocky View, Alberta focused on cucumbers. In 2013, after the Canadian government

announced that it was turning over the production and distribution of medical marijuana for the

country’s 38,000 licensed users to commercial growers, Swiatek began converting his greenhouse

to grow marijuana. Due to risk created by local opposition in Rocky View, Swiatek built a new

facility in Olds, Alberta, breaking ground in July 2017.

                                                9
        Case 1:19-cv-08913-ALC Document 66 Filed 04/30/20 Page 10 of 24



        41.     In October 2017, Defendant Hellard began buying a large stake in Sundial.

Initially, on October 31, 2017, Hellard purchased 800,000 shares from now-former director

Shelley Unser (“Unser”) and 2,400,000 shares from Swiatek. On January 15, 2018, Sundial entered

into a credit agreement with 2082033 Alberta Ltd., controlled by Hellard, and subsequently

amended and restated this agreement on August 16, 2018, as the Investment and Royalty

Agreement. In the fiscal year ended December 31, 2018, a total of $10.9 million had been invested

under the Investment and Royalty Agreement in consideration for the issuance of 7,149,035 of

Sundial common shares to Hellard. Hellard purchased an additional 4 million shares in early 2018

from Swiatek and Unser. Hellard also received 50,963 shares in July 2019 in consideration for

advancing the remaining funds available to be advanced under the Investment and Royalty

Agreement and was entitled to 3,680,000 shares and 480,000 share purchase warrants (each

exercisable for one common share at an exercise price of $15.94 for a period of three years from

the date of issue) issuable in connection with the termination of the Investment and Royalty

Agreement upon consummation of the IPO. As a result, immediately prior to the IPO, Hellard was

by far Sundial’s largest shareholder, with 24,493,333 shares of Sundial common stock, or 32.30%

of Sundial’s shares before the IPO.

        42.     In early 2018, Sundial turned over its leadership team. Swiatek exited Sundial,

which repurchased a total of 9,815,701 common shares from him for total consideration of

$16.5 million. On February 20, 2018, Sundial announced in a press release that Defendant Hellard

was joining Sundial as “the organization’s leader.” Defendant Kuenzlen joined Sundial within one

week.

        43.     On October 9, 2018, Sundial held a ribbon cutting ceremony to celebrate the

opening of its new facility in Olds. Sundial’s plan for the facility included 140 cultivation rooms



                                                10
        Case 1:19-cv-08913-ALC Document 66 Filed 04/30/20 Page 11 of 24



capable of producing over 100 million grams of cannabis annually.

        44.      The Olds Facility began to experience quality control problems soon after it

opened and began cultivating cannabis. Former Sundial employees described material problems

with moisture, mold, and fungus. One former employee stated that the basement nursery was

frequently flooded, sometimes with sewage.

        45.      By the summer of 2019, when Defendants were planning the IPO, the quality

control issues at the Olds Facility had materially impacted Sundial’s revenue. During the second

quarter of 2019, which ended on June 30, 2019, Sundial customer Zenabis returned or rejected a

total of 554 kilograms that Sundial supplied because it contained visible mold, parts of rubber

gloves, and other non-cannabis material. The return was the equivalent of more than 10% of

Sundial’s total second-quarter cannabis sales of five metric tons.

        46.      Sundial executives asked Zenabis to wait to make the return until the third quarter

after the IPO.

        47.      After the end of the second quarter, Zenabis terminated its agreement to purchase

cannabis from Sundial due to the problems with Sundial’s product and the impact on Zenabis’s

own ability to supply its customers. The return was an unusual or infrequent event required to be

disclosed under Item 303(a)(3)(i) and a known uncertainty required to be disclosed under Item

303(a)(3)(ii).

        48.      In anticipation of the IPO, the Individual Defendants improperly recognized

revenue in violation of International Financial Reporting Standards (“IFRS”) 15, “accelerat[ing]”

revenue into the second quarter of 2019 without having shipped the product to customers.

        49.      To recognize revenue, IFRS 15 required Defendants to:

                   a. identify the contract(s) with a customer.



                                                 11
        Case 1:19-cv-08913-ALC Document 66 Filed 04/30/20 Page 12 of 24



                   b. identify the performance obligations in the contract. Performance

                       obligations are promises in a contract to transfer to a customer goods or

                       services that are distinct.

                   c. determine the transaction price. The transaction price is the amount of

                       consideration to which an entity expects to be entitled in exchange for

                       transferring promised goods or services to a customer. If the consideration

                       promised in a contract includes a variable amount, an entity must estimate

                       the amount of consideration to which it expects to be entitled in exchange

                       for transferring the promised goods or services to a customer.

                   d. allocate the transaction price to each performance obligation on the basis of

                       the relative stand-alone selling prices of each distinct good or service

                       promised in the contract.

                   e. recognise revenue when a performance obligation is satisfied by

                       transferring a promised good or service to a customer (which is when the

                       customer obtains control of that good or service). A performance obligation

                       may be satisfied at a point in time (typically for promises to transfer goods

                       to a customer) or over time (typically for promises to transfer services to a

                       customer). For a performance obligation satisfied over time, an entity would

                       select an appropriate measure of progress to determine how much revenue

                       should be recognised as the performance obligation is satisfied. (Emphasis

                       added).

       50.      Sundial’s Registration Statement, which it first filed on Form F-1 on July 5, 2019,

after the end of its second quarter, included “certain estimated preliminary financial results for the



                                                     12
          Case 1:19-cv-08913-ALC Document 66 Filed 04/30/20 Page 13 of 24



three months ended June 30, 2019.” Sundial estimated gross revenue for the second quarter of

2019 to be between $19.0 million and $21.0 million, and net revenue to be between $18.0 million

and $20.0 million. These correctly “estimated” the results that Sundial later reported on August

14, 2019: gross revenues of $20.3 million and net revenues of $19.3 million.

       51.      During the second quarter, however, Sundial invoiced product, immediately

recognizing revenue for the sales despite not having shipped material amounts of the product. As

a result, Sundial improperly accelerated the recognition of C$3 million to C$4 million of revenue

in the second quarter of 2019.

       52.      On July 4, 2019, Sundial announced that it had filed the Registration Statement

with the SEC for a proposed initial public offering of its common shares. In connection with the

IPO, Sundial announced, it had applied to list its common shares on the Nasdaq Global Select

Market.

       53.      On July 5, 2019, Sundial filed the Registration Statement on Form F-1 with the

SEC. Each of the Individual Defendants signed the Registration Statement, which Defendants used

to sell Sundial stock to investors in the IPO.

       54.      On July 22, 2019, Sundial announced that it was offering 10,000,000 common

shares at an initial price to the public estimated to be between US$12.00 and US$14.00 per share.

       55.      On July 31, 2019, Sundial announced that it would offer 11,000,000 common

shares in the IPO, priced at $13.00 per share. On August 1, 2019, Sundial filed with the SEC the

final Prospectus. Copies of the Prospectus were made available to Sundial investors by Defendant

Cowen, c/o Broadridge Financial Services, 1155 Long Island Avenue, Edgewood, NY 11717.

Pursuant to the Offering Documents, Sundial sold 11 million shares of common stock at $13 per

share, for gross proceeds of approximately $134.4 million, excluding $8.58 million in



                                                 13
        Case 1:19-cv-08913-ALC Document 66 Filed 04/30/20 Page 14 of 24



commissions paid to the Underwriter Defendants. The IPO closed on August 5, 2019.

       56.      On August 1, 2019, Sundial’s shares were listed for trading on Nasdaq in U.S.

dollars under the ticker symbol “SNDL.”

       57.      On August 25, 2019, Sundial held a Board of Directors meeting. During the

meeting, Sundial’s executives expressly admitted to the Board of Directors improperly

accelerating revenue materially and artificially to enhance the second quarter “estimates” Sundial

included in the Offering Documents. During senior management’s presentation about Sundial’s

third quarter 2019 performance, Defendant Kuenzlen explained that Sundial’s decision to

recognize C$3 million to C$4 million of revenue in the second quarter that really belonged in the

third quarter in the second quarter would impact expected third quarter revenue. Sundial’s

premature recognition of revenue had enabled it to record $20 million in growth-sales for the

second quarter – a result that it published as an “estimate” in the Registration Station with the

intent of achieving a more favorable per share price for the IPO.

       58.     At the August 25, 2019 Board Meeting, Kuenzlen stated in pertinent part:

               There was 3 to 4 million dollars that we recognized in June that
               made us hit the growth sales of $20 million, which was a conscious
               decision to help the IPO, frankly. That $3 to 4 million, we sure wish
               we had it in quarter three now instead of quarter two, but that should
               have probably been counted here. We were able to accelerate it, and
               obviously that makes the numbers fewer a little bit.

Materially False and Misleading Statements in the Offering Documents

       59.      The Offering Documents represented that Sundial’s estimated revenue for the

second quarter was between $19.0 million and $21.0 million gross and between $18.0 million and

$20.0 million net, stating:




                                                14
         Case 1:19-cv-08913-ALC Document 66 Filed 04/30/20 Page 15 of 24



                   Our gross revenue for the three months ended June 30, 2019 is
                   expected to be between $19.0 million and $21.0 million. We did not
                   have any gross revenue for the comparative three months ended June
                   30, 2018.

                   Our net revenue for the three months ended June 30, 2019 is
                   expected to be between $18.0 million and $20.0 million. We did not
                   have any net revenue for the comparative three months ended June
                   30, 2018.

        60.         The foregoing statement was materially false and misleading. As Defendant

Kuenzlen later explained to the Board of Directors, the “estimates” of Sundial’s financial results

for the second quarter of 2019 published in the Offering Documents included C$3-4 million in

revenue that was recognized prematurely, in violation of IFRS 15 and Sundial’s own accounting

policy. Sundial invoiced purchasers but failed to ship C$3 million to C$4 million of product. It

nevertheless prematurely recognized the revenue – 12.2% to 21% of its estimated gross revenue

for the quarter.

        61.         With respect to revenue recognition, the Offering Documents stated:

                   Revenue recognition

                   On July 1, 2018 the group adopted IFRS 15 Revenue from Contracts
                   with Customers and as a horticultural grower, the group earns the
                   majority of its revenues from the sale of goods rather than services.
                   It predominantly grows those goods to specific orders, but also
                   retains some finished goods for speculative sale. For all of its
                   contracts the group recognises revenue at a point in time, typically
                   on delivery of the goods to customers’ premises, which is when the
                   performance obligations of the transaction are fulfilled (being the
                   transfer of goods to the customer.)

                                                   ***

                   Revenue from the direct sale of cannabis for a fixed price is
                   recognized when the Company transfers control of the good(s) to
                   the customer, which is at the point of delivery for recreational
                   cannabis. (Emphasis added).




                                                    15
         Case 1:19-cv-08913-ALC Document 66 Filed 04/30/20 Page 16 of 24



        62.         The foregoing statement was materially false and misleading. As Defendant

Kuenzlen later explained to the Board of Directors, the “estimates” of Sundial’s financial results

for the second quarter of 2019 published in the Offering Documents included C$3-4 million in

revenue that was recognized prematurely, in violation of IFRS 15 and Sundial’s own accounting

policy. Sundial invoiced purchasers but failed to ship C$3 million to C$4 million of product. It

nevertheless prematurely recognized the revenue – 12.2% to 21% of its estimated gross revenue

for the quarter.

        63.         The Offering Documents included risk disclosures, warning that quality control

failures, including contamination of or damage to its cannabis inventory, could materially impact

production and sales, stating:

                   Failure in our quality control systems may adversely impact our
                   sales volume, market share and profitability.

                   The quality and safety of our products are critical to the success of
                   our business and operations. As such, it is imperative that our (and
                   our service providers’) quality control systems operate effectively
                   and successfully. Quality control systems can be negatively
                   impacted by the design of the quality control systems, the quality
                   training program, and adherence by employees to quality control
                   guidelines. Although we strive to ensure that all of our service
                   providers have implemented and adhere to high caliber quality
                   control systems, we could experience a significant failure or
                   deterioration of such quality control systems. If, as a result of a
                   failure in our (or our service providers’) quality control systems,
                   contamination of, or damage to, our inventory or packaged products
                   occurs, we may incur significant costs in replacing the inventory and
                   recalling products.

        64.         This statement was materially false and misleading because it omitted that the risk

of material quality control failures had already materialized, causing customers to return material

amounts of Sundial cannabis. Before the IPO, Sundial’s quality control systems had persistently

failed to prevent sewage and other moisture from oozing into grow rooms, promoting mold and

fungus growth. As a result of these persistent quality control failures, by the time of the IPO,

                                                    16
        Case 1:19-cv-08913-ALC Document 66 Filed 04/30/20 Page 17 of 24



Sundial had delivered 554 kilograms of unusable cannabis – the equivalent of 10% of Sundial’s

total second-quarter 2019 cannabis sales of five metric tons – to its customer Zenabis, which

Zenabis was then forced to return or reject. In the face of a duty to disclose, the Offering

Documents omitted Sundial’s persistent quality control problems and their impact on revenue and

earnings.

       65.      The Offering Documents also described that “[i]n our purpose-built indoor

modular grow rooms, we produce high-quality, consistent cannabis in individual, fully controlled

room environments….Our purpose-built indoor modular grow rooms enable us to produce large

volumes of high-quality cannabis in small batches.” It then described Sundial as “consistently

delivering high-quality products.” Defendants reiterated that “we are steadfast in our approach of

consistently delivering high-quality cannabis, which we believe will hold a competitive

advantage.”

       66.      This statement was materially false because it omitted that the risk of material

quality control failures had already materialized, causing customers to return material amounts of

Sundial cannabis. Before the IPO, Sundial’s quality control systems had persistently failed to

prevent sewage and other moisture from oozing into grow rooms, promoting mold and fungus

growth. As a result of these persistent quality control failures, by the time of the IPO, Sundial had

delivered 554 kilograms of unusable cannabis – the equivalent of 10% of Sundial’s total second-

quarter 2019 cannabis sales of five metric tons – to its customer Zenabis, which Zenabis was then

forced to return or reject. In the face of a duty to disclose, the Offering Documents omitted

Sundial’s persistent quality control problems and their impact on revenue and earnings.

       67.      This action was brought within one year of the discovery of the untruthfulness of

the statements and omissions and within three years of the IPO.



                                                 17
         Case 1:19-cv-08913-ALC Document 66 Filed 04/30/20 Page 18 of 24



                                 CLASS ACTION ALLEGATIONS

        68.        Plaintiffs bring this action as a class action pursuant to Rule 23 of the Federal

Rules of Civil Procedure on behalf of the Class (as defined supra at ¶ 1). Excluded from the Class

are Defendants and their family members and directors and officers of Sundial and their families

and affiliates.

        69.        The members of the Class are so numerous that joinder of all members is

impracticable. The disposition of their claims in a class action will provide substantial benefits to

the parties and the Court. There are over 83 million shares of Sundial common stock outstanding,

owned by hundreds or thousands of persons.

        70.       There is a well-defined community of interest in the questions of law and fact

involved in this case. Questions of law and fact common to the members of the Class that

predominate over questions that may affect individual Class members include:

                  a.     Whether Individual Defendants signed the Registration Statement;

                  b.     Whether the Underwriters acted as underwriters for the Sundial IPO;

                  c.     Whether the Registration Statement contained an untrue statement of a

                         material fact or omitted to state a material fact required to be stated therein

                         or necessary to make the statements therein not misleading;

                  d.     Whether the Prospectus included an untrue statement of a material fact or

                         omitted to state a material fact necessary in order to make its statements, in

                         the light of the circumstances under which they were made, not misleading;

                         and

                  e.     The measure of damage sustained by Class members.

        71.       Plaintiffs’ claims are typical of those of the Class because Plaintiffs and the Class



                                                   18
         Case 1:19-cv-08913-ALC Document 66 Filed 04/30/20 Page 19 of 24



acquired Sundial securities pursuant to the Offering Documents.

        72.      Plaintiffs will adequately protect the interests of the Class and have retained

counsel who are experienced in class action securities litigation. Lead Plaintiffs have no interests

which conflict with those of the Class.

        73.      A class action is superior to other available methods for the fair and efficient

adjudication of this controversy.

                                               COUNT I

              Pursuant to Section 11 of The Securities Act Against All Defendants

        74.      Plaintiffs repeat and reallege each and every allegation contained above as if fully

set forth herein, except any allegation of fraud, recklessness or intentional misconduct. Section 11

is a strict liability statute, subject only to affirmative defenses.

        75.      This Count is asserted against all Defendants on behalf of all persons who acquired

shares of Sundial’s common stock pursuant to Sundial’s Offering Documents, in which shares

registered under the Registration Statement were sold, and is based upon Section 11 of the

Securities Act. 15 U.S.C. §77k.

        76.      The Registration Statement for the IPO was inaccurate and misleading, contained

untrue statements of material facts, omitted other facts necessary to make the statements made not

misleading, and omitted material facts required to be stated therein.

        77.      Sundial is the issuer of the securities and as such is strictly liable for the material

misstatements and omissions contained in the Registration Statement. The Individual Defendants

each signed the Registration Statement or authorized the signing of the Registration Statement on

their behalf and are therefore liable for the misrepresentations and omissions contained therein and

the failure of the Registration Statement to be complete and accurate.

        78.      The Underwriter Defendants each served as underwriters in connection with the

                                                   19
        Case 1:19-cv-08913-ALC Document 66 Filed 04/30/20 Page 20 of 24



IPO, which was conducted pursuant to the Registration Statement. As such, each is liable for the

misrepresentations and omissions contained in the Registration Statement and the failure of the

Registration Statement to be complete and accurate.

       79.      By reason of the conduct alleged, each of the Defendants violated Section 11 of

the Securities Act.

       80.      Plaintiffs and members of the Class acquired Sundial common stock pursuant to

the Registration Statement used for the IPO, and, at the time of their purchases, were without

knowledge of the wrongful conduct alleged herein. This claim has been brought within one year

of the discovery of the untrue statements and omissions and within three years of the date of the

IPO.

       81.      On September 25, 2019, the date this action was commenced, Sundial’s stock

closed at $5.61 per share.

       82.      Plaintiffs and members of the Class are entitled to damages under Section 11 as

measured by the provisions of Section 11(e), 15 U.S.C. §77k(e).

                                            COUNT II

  Violation of Section 12(a)(2) of the Securities Act Against Sundial and the Underwriter
                                         Defendants

       83.      Plaintiffs repeat and reallege each and every allegation contained above as if fully

set forth herein, except any allegation of fraud, recklessness or intentional misconduct.

       84.      By means of the Offering Documents, including the Prospectus, Defendants

promoted and sold Sundial common stock in the IPO, and therefore are liable under Section

12(a)(2) because the Prospectus included an untrue statement of a material fact or omitted to state

a material fact necessary in order to make its statements, in the light of the circumstances under

which they were made, not misleading..


                                                20
        Case 1:19-cv-08913-ALC Document 66 Filed 04/30/20 Page 21 of 24



       85.      At the time of their purchases, Plaintiffs and the Class did not know, nor in the

exercise of due diligence could have known, of the material misstatements and omissions in the

Prospectus.

       86.      Plaintiffs and the Class were harmed as a result of Defendants’ violations of the

Securities Act as set forth herein.

       87.      Accordingly, members of the Class are entitled to recover the consideration paid

for Sundial common stock with interest thereon, less the amount of any income received thereon,

upon the tender of the common stock. Class members who have sold their common stock seek

damages to the maximum extent permitted by law.

                                            COUNT III

       Violation of Section 15 of the Securities Act Against the Individual Defendants

       88.      Plaintiffs repeat and incorporates each and every allegation contained above as if

fully set forth herein, except any allegation of fraud, recklessness or intentional misconduct.

       89.      This count is asserted against the Individual Defendants and is based upon Section

15 of the Securities Act.

       90.      Individual Defendants, by virtue of their offices, directorship, and specific acts

were, at the time of the wrongs alleged herein and as set forth herein, controlling persons of Sundial

within the meaning of Section 15 of the Securities Act. Individual Defendants had the power and

influence and exercised the same to cause Sundial to engage in the acts described herein.

       91.      Individual Defendants’ positions made them privy to and provided them with

actual knowledge of the material facts concealed from Plaintiffs and the Class.

       92.      By virtue of the conduct alleged herein, the Individual Defendants are liable jointly

and severally with and to the same extent as Sundial to Plaintiffs and the Class for Sundial’s

violations of the Securities Act as alleged herein.

                                                 21
        Case 1:19-cv-08913-ALC Document 66 Filed 04/30/20 Page 22 of 24



                                     PRAYER FOR RELIEF

WHEREFORE, Lead Plaintiffs pray for relief and judgment, as follows:

       A.      Determining that this action is a proper class action pursuant to Fed. R. Civ. P. 23,

designating Plaintiffs as class plaintiffs, and approving Plaintiffs’ counsel as class counsel;

       B.      Awarding compensatory damages pursuant to Section 11(e) of the Securities Act

in favor of Plaintiffs and the other Class members against all Defendants, jointly and severally, for

all damages sustained as a result of Defendants’ wrongdoing, in an amount to be proven at trial,

including interest thereon;

       C.      Awarding Plaintiffs and the Class the consideration paid for Sundial common stock

with interest thereon, less the amount of any income received thereon, upon the tender of the

common stock, or for damages if the Plaintiff or Class member no longer owns their Sundial

common stock;

       D.      Awarding Plaintiffs and the Class their reasonable costs and expenses incurred in

this action, including counsel fees and expenses and expert fees; and

       E.      Such other and further relief as the Court may deem just and proper.

                                         JURY DEMAND

       Plaintiffs hereby demand a trial by jury.

Dated: April 30, 2020                                   Respectfully submitted,
                                                        THE ROSEN LAW FIRM, P.A.

                                                        /s/ Jacob A. Goldberg
                                                        Jacob A. Goldberg
                                                        Leah Heifetz-Li
                                                        275 Madison Avenue, 40th Floor
                                                        New York, NY 10016
                                                        Tel: (215) 686-2817
                                                        Fax: (212) 202-3827
                                                        Email: jgoldberg@rosenlegal.com

                                                   22
Case 1:19-cv-08913-ALC Document 66 Filed 04/30/20 Page 23 of 24



                                          lheifetz@rosenlegal.com

                                   and

                                   LEVI & KORSINSKY, LLP
                                   Adam M. Apton
                                   Nicholas I. Porritt
                                   55 Broadway, 10th Floor
                                   New York, NY 10006
                                   Tel : 212-363-7500
                                   Fax : 212-363-7171
                                   Email: nporritt@zlk.com
                                           aapton@zlk.com

                                   Elizabeth K. Tripodi
                                   1101 30th Street NW, Suite 115
                                   Washington, D.C. 20007
                                   Tel: (202) 524-4290
                                   Fax : 212-363-7171
                                   Email: etripodi@zlk.com

                                   Co-Lead Counsel for Plaintiffs and the
                                   Class




                              23
        Case 1:19-cv-08913-ALC Document 66 Filed 04/30/20 Page 24 of 24



                               CERTIFICATE OF SERVICE


       I hereby certify that on April 30, 2020, I electronically filed the foregoing document with

the Clerk of Court using the CM/ECF system, which will send notification of such to all CM/ECF

participants.

Dated: April 30, 2020
                                                    /s/ Jacob A. Goldberg
                                                    Jacob A. Goldberg




                                               24
